      Case 4:19-cv-00600-MW-MAF Document 17 Filed 06/08/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

RETCNICK FAUSTEN,
DOC #W16862,

             Plaintiff,

v.                                      Case No. 4:19cv600-MW/MAF

A T & T SERVICES, INC.,
et al.,

          Defendants.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 15, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 16. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating,

“Plaintiff’s amended complaint, ECF No. 14, is DISMISSED for lack of subject

matter jurisdiction.” The Clerk shall also close the file.

     SO ORDERED on June 8, 2020.


                                        s/ MARK E. WALKER
                                        Chief United States District Judge
